This is a companion case to cause No. 17061, In re Appeal of Jackson Barnett, the opinion of which was filed November 30, 1926, 122 Okla. 160, 252 P. 410.
This proceeding was instituted in the county court of Okmulgee county by the filing of a motion in the name of Jackson Barnett, by his next friend, R. B. Drake, Chief U.S. Probate Attorney, to set aside and vacate purported guardianship proceedings of said Jackson Barnett, as an incompetent, which were pending in said court.
The acting guardian, E. S. Bailey, objected to the motion of Drake, in so far as he purported to act in his official capacity, and sought to have him removed in so far as he purported to act as next friend of Jackson Barnett, both of which contentions were sustained by the county court, after which W. C. Alley was appointed guardian ad litem for Jackson Barnett.
Thereafter, the county court heard the motion on its merits and overruled and denied the same, from which order an appeal was taken to the district court by W. C. Alley, guardian ad litem, and by R. B. Drake, Probate Attorney. The district court denied the appellants any relief and dismissed their appeal, from which they have perfected their appeal to this court. The right of R. B. Drake to appeal is first questioned by reason of his failure to appeal within ten days from the order of the county court removing him as representative of Jackson Barnett in both his official capacity and as next friend. It will not be necessary for us to pass upon this question owing to the fact that Drake has filed his motion herein to dismiss his appeal, which is hereby sustained.
The remaining questions presented by the appeal of Jackson Barnett are the same as in case No. 17061, In re Appeal of Jackson Barnett. The procedure followed in the instant case and the entire record is identical with that in case No. 17061. The cases were argued and briefed together, and it follows that the decision in one case must necessarily be the decision in the other.
Therefore, on the authority of In re Appeal of Jackson Barnett, supra, the judgment of the district court of Okmulgee county is reversed, and the case is remanded to said court, with directions to enter an order vacating said purported appointment of E. S. Bailey, as guardian of Jackson Barnett, an incompetent, and that the county court of Okmulgee county be required to enforce said judgment.
NICHOLSON, C. J., BRANSON, V. C. J., and PHELPS and HUNT, JJ., concur.